 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   GEGHAM MNATSAKANYAN,                            Case No.: 19cv1987-GPC(KSC)
12                                 Petitioner,
                                                     ORDER DENYING PETITION FOR
13   v.                                              WRIT OF HABEAS CORPUS
14   U.S. Department of Homeland Security
     (“DHS”); U. S. Department of Customs
15
     and Border Patrol (“CBP”); U.S.
16   Citizenship and Immigration Services
     (“USCIS”); Kevin K. McAleenan, Acting
17
     Homeland Security Secretary; William P.
18   Barr, Attorney General of the United
     States; Mark A. Morgan, Acting
19
     Commissioner of the U.S.
20    customs and Border Patrol; Thomas
     Homan, Acting Director of U.S.
21
     Immigration and Customs Enforcement;
22   Kenneth T. Cuccinelli,
     Acting Director of U.S. Citizenship and
23
     Immigration Services; Pete Flores, San
24   Diego Field Director, CBP; Greg
     Archambeault, San Diego Field Office
25
     Director, ICE; Fred Figueroa, Warden,
26   Otay Mesa Detention Center,
     ,
27
                                Respondents.
28

                                                 1
                                                                          19cv1987-GPC(KSC)
 1          On October 15, 2019, Petitioner Gegham Mnatsakanyan (“Petitioner”), a detainee
 2
     at the Otay Mesa Detention Center under the custody of the U.S. Department of
 3
     Homeland Security (“DHS”) pursuant to an expedited order of removal, filed a petition
 4
 5   for writ of habeas corpus, naming DHS, the U.S. Department of Customs and Border
 6
     Patrol (“CBP”), U.S. Citizenship and Immigration Services (“USCIS”), and several
 7
     individual agency officials as respondents (“Respondents”). (ECF No. 1.) Petitioner
 8
 9   seeks an order directing Respondents to vacate his expedited order of removal and
10
     providing him with a new opportunity to apply for asylum, withholding of removal, and
11
     Convention Against Torture (“CAT”) relief. (Id.) Respondents filed an opposition.
12
13   (ECF No. 4.) Petitioner did not file a reply. Based on the reasoning below, the Court
14
     DENIES the petition for writ of habeas corpus.
15
                                               Background
16
17          Petitioner is a native and citizen of Armenia, and in April 2019, Petitioner fled
18
     Armenia. (ECF No. 1, Pet. at ¶ 4.) On April 26, 2019, he presented himself at the U.S.
19
     Port of Entry in San Ysidro, California to request admission as an asylum applicant. (Id.)
20
21   Upon presenting himself, CBP agents took Petitioner into custody. (Id.) On April 29,
22
     2019, CBP placed Petitioner in expedited removal proceedings and referred him to an
23
     asylum officer for a credible fear determination. (ECF No. 1, Pet. at ¶ 67; DAR1 Disc 1,
24
25   Track 7 at 0:22.)
26
27
     1
      Respondents lodged digital audio recordings (“DAR”) in the form of two compact discs. (ECF No. 3.)
28   The two compact discs include audio recordings of Petitioner’s two immigration hearings on July 15,

                                                      2
                                                                                       19cv1987-GPC(KSC)
 1          On May 31, 2019, an asylum officer interviewed Petitioner.2 (ECF No. 1, Pet. at ¶
 2
     67; Disc 1, Track 2 at 2:15.) The asylum officer determined Petitioner did not have a
 3
     credible fear of persecution. (ECF No. 1, Pet. at ¶ 67; DAR Disc 1, Track 7 at 4:20.) On
 4
 5   June 27, 2019, a supervisor approved the asylum officer’s adverse credible fear
 6
     determination. (DAR Disc 1, Track 6 at 1:45.) Petitioner requested that an immigration
 7
     judge (“IJ”) review the asylum officer’s adverse credible fear determination. (ECF No. 1,
 8
 9   Pet. at ¶ 73; DAR Disc 1, Track 8 at 1:00.)
10
            On July 15, 2019, Petitioner appeared before an IJ, without counsel, for an initial
11
     hearing. (ECF No. 1, Pet. at ¶ 74; DAR Disc 1, Track 1 at 0:15.) The IJ postponed the
12
13   hearing to July 18, 2019 to review the case documents she had just received, asked the
14
     government to submit Petitioner’s prior visa applications and “report of inadmissible
15
     alien” for the IJ’s review, and allow Petitioner time to consult or obtain counsel. (ECF
16
17   No. 1, Pet. at ¶ 74; DAR Disc 1, Track 1 at 1:25, 3:45; DAR Disc 1, Track 4 at 0:10;
18
     DAR Disc 1, Track 3 at 2:48.)
19
20
21
22
     2018 and July 18, 2019. The Court notes that the second compact disc ends abruptly at the end of the
23   IJ’s ruling. (DAR Disc 2, Track 13 at 4:59.) Petitioner has not challenged the incomplete nature of the
     second compact disc. The Court issues this Order based on the IJ’s extensive substantive discussion in
24   the DAR.
     2
25     The Court notes that Petitioner may have had two interviews with an asylum officer; however, if that is
     the case, neither Petitioner nor Respondents provide the date of the second interview. (See ECF No. 1,
26   Pet. at ¶ 69 (stating “[t]he asylum officer relied on the mistranslation to question [Petitioner’s] testimony
     at the second Credible Fear Interview[,]” but providing no dates for either interview); ECF No. 4, Opp.
27   at 1:20-24 (limiting discussion to one asylum interview on May 31, 2019); DAR Disc 1, Track 7 at 0:59
     (indicating immigration officers questioned Petitioner on April 29, 2019, and an asylum officer
28   interviewed Petitioner on May 31, 2019).)

                                                           3
                                                                                               19cv1987-GPC(KSC)
 1            Even though Petitioner requested a two-week extension to find counsel, (ECF No.
 2
     1, Pet. at ¶ 74; DAR Disc 1, Track 2 at 0:08), the IJ denied Petitioner’s request noting
 3
     that the federal regulations required her to conduct the hearing within seven days of the
 4
 5   supervisor’s signature, June 27, 2019, and the deadline had already passed. (DAR Disc
 6
     1, Track 2 at 0:40.) The IJ further observed that in April 2019, Petitioner had told CBP
 7
     agents at the border that he had a cousin who was going to help him find a lawyer, yet
 8
 9   Petitioner had not secured a lawyer months later. (Id. at 3:35.)
10
              At the rescheduled hearing, Petitioner indicated he had secured counsel, but
11
     counsel was not present. (DAR Disc 1, Track 5 at 0:58.) According to Petitioner, his
12
13   counsel asked for a one-week continuance to acquaint himself with the case and to meet
14
     Petitioner. (Id. at 1:50.) However, the IJ told Petitioner that while he had a right to
15
     consult an attorney, he did not have a right to be represented by one. (Id. at 4:40.) The IJ
16
17   reminded Petitioner of her required seven-day deadline and proceeded to review
18
     Petitioner’s credible fear review without Petitioner’s counsel. (DAR Disc 1, Track 6 at
19
     0:30.)
20
21            After permitting Petitioner to describe in detail and at length the circumstances that
22
     resulted in Petitioner presenting himself at the San Ysidro Port of Entry and requesting
23
     asylum, the IJ affirmed the asylum officer’s adverse credible fear determination. (ECF
24
25   No. 1, Pet. at ¶ 79.) Because Petitioner had sought two prior visa applications which
26
     were denied, the IJ concluded “[Petitioner] had to find another way to get here.” (DAR
27
     Disc 2, Track 13 at 3:18.) Moreover, the time period when he sought the prior visa
28

                                                     4
                                                                                   19cv1987-GPC(KSC)
 1   applications was the same time when he claims he was allegedly being persecuted. (Id.)
 2
     The IJ stated she was “not convinced that [Petitioner’s] testimony [was] truthful” and
 3
     concluded that Petitioner was not targeted, if at all, because of his political opinion.
 4
 5   (DAR Disc 2, Track 12 at 4:00.)
 6
              On October 15, 2019, Petitioner filed a petition for writ of habeas corpus in this
 7
     Court. (ECF No. 1, Pet.) On November 22, 2019, Respondents filed a return. (ECF No.
 8
 9   4.) Petitioner did not file a reply.
10
              Petitioner alleges two causes of action. First, Petitioner claims Respondents
11
     violated his “statutory and regulatory rights by depriving him of a meaningful right to
12
13   apply for asylum, withholding of removal, and [CAT3] relief under the governing statutes
14
     and regulations.” (ECF No. 1, Pet. at ¶ 84.) These governing statutes and regulations,
15
     Petitioner alleges, “entitle Petitioner to a fair procedure to apply for asylum, withholding
16
17   of removal, and CAT relief.” (Id. at ¶ 85.) Petitioner argues his “procedural rights
18
     guaranteed by these statutes and regulations were violated.” (Id.) Specifically, Petitioner
19
     claims the “asylum officer and immigration judge . . . erred by applying an incorrect legal
20
21   standard[,]” resulting in Petitioner’s expedited order of removal “despite the fact that he
22
     can show a significantly [sic] possibility that he could establish eligibility for asylum,
23
     withholding of removal, and CAT claims.” (Id. at ¶ 86.) According to Petitioner, he
24
25   “should have prevailed in establishing a credible fear and would thus have been allowed
26
27
28   3
         Convention Against Torture.

                                                     5
                                                                                   19cv1987-GPC(KSC)
 1   to pursue his claims for asylum, withholding of removal and protection under [CAT] in
 2
     regular Section 240 immigration proceedings.” (Id. at ¶ 87.)
 3
            Second, Petitioner claims his “due process rights were violated by the asylum
 4
 5   officer and immigration judge in not providing him with a meaningful opportunity to
 6
     establish his claims, failing to comply with the applicable statutory and regulatory
 7
     requirements, and in not providing him with a reasoned explanation for their decisions.”
 8
 9   (Id. at ¶ 91.)
10
        A. Statutory Background to Expedited Removal
11
            An arriving noncitizen seeking admission into the United States at a U.S. Port of
12
13   Entry is “processed either through expedited removal proceedings or through regular
14
     removal proceedings.” Innovation Law Lab v. McAleenan, 924 F.3d 503, 507 (9th Cir.
15
     2019). Section 1225(b)(1) sets out the “procedures for expedited removal and specifies
16
17   the class of non-citizens who are eligible for expedited removal[.]” (Id.)
18
            A noncitizen arriving at a U.S. Port of Entry is subject to expedited removal
19
     proceedings if a CBP officer determines that the noncitizen “is inadmissible for
20
21   misrepresenting a material fact or lacking necessary documentation[.]” 8 U.S.C. §
22
     1225(b)(1)(A)(i). DHS may remove a noncitizen from the United States “without further
23
     hearing or review,” unless “the [noncitizen] indicates an intention to apply for asylum . . .
24
25   or a fear of persecution.” 8 U.S.C. § 1225(b)(1)(A)(i). When a noncitizen indicates an
26
     intent to apply for asylum, “the officer shall refer the [noncitizen] for an interview with
27
     an asylum officer . . . .” 8 U.S.C. § 1225(b)(1)(A)(ii). A noncitizen will be removed if
28

                                                   6
                                                                                  19cv1987-GPC(KSC)
 1   “the officer determines that [a noncitizen] does not have a credible fear of persecution[.]”
 2
     8 U.S.C. § 1225(b)(1)(B)(iii). A supervisor then reviews the asylum officer’s credible
 3
     fear determination. 8 C.F.R. § 208.30(e)(7)(i)(A). A noncitizen may also request that an
 4
 5   immigration judge conduct a de novo review of the asylum officer’s adverse credible fear
 6
     determination. 8 U.S.C. § 1225(b)(1)(B)(iii)(III); 8 C.F.R. § 1003.42(d). Generally, if
 7
     the immigration judge agrees with the asylum officer’s adverse credible fear
 8
 9   determination, the immigration judge’s decision is final and may not be appealed. 8
10
     C.F.R. § 1003.42(f) (“No appeal shall lie from a review of an adverse credible fear
11
     determination made by an immigration judge.”).
12
13                                               Discussion
14
           A. Jurisdiction
15
              Petitioner invokes this Court’s jurisdiction under the habeas provision, 8 U.S.C. §
16
17   1252(e)(2), to support his assertion that “with respect to expedited removal orders issued
18
     pursuant to 8 U.S.C. § 1225(b)(1), the proper forum for review is a district court habeas
19
     proceeding” pursuant to 8 U.S.C. § 1252(e)(2) (“§ 1252(e)(2)”). (ECF No. 1, Pet. at ¶
20
21   18.) Petitioner also cites to numerous statutory, regulatory and constitutional bases for
22
     the Court’s jurisdiction, including the Suspension Clause, U.S. Const. art. I, § 9, cl. 2.
23
     (Id. at ¶ 1.) Respondents maintain that 8 U.S.C. § 1252(e)(2) does not authorize this
24
25   Court’s jurisdiction over Petitioner’s habeas petition. (ECF No. 4, Opp. at 6-74.)
26
27
28   4
         Page numbers are based on the CM/ECF pagination.

                                                       7
                                                                                  19cv1987-GPC(KSC)
 1   Respondents also challenge this Court’s jurisdiction under the Suspension Clause. (Id. at
 2
     8-9.)
 3
                1. Jurisdiction Under 8 U.S.C. § 1252(e)(2)
 4
 5           Under § 1252(e)(2), an individual in expedited removal proceedings may file a
 6
     habeas petition in federal district court to challenge only three DHS determinations: (1)
 7
     whether the individual is a noncitizen, (2) whether the individual was ordered removed
 8
 9   via expedited removal, and (3) whether the individual is a lawful permanent resident or
10
     has another status warranting exemption from expedited removal. 8 U.S.C. §§
11
     1252(e)(2)(A)-(C); see Pena v. Lynch, 815 F.3d 452, 456 (9th Cir. 2016) (stating “§
12
13   1252(a)(2)(A) strictly circumscribes the scope of review of expedited removal orders to
14
     the grounds enumerated in § 1252(e)”). Judicial review of whether a petitioner was
15
     ordered removed is “limited to whether such an order in fact was issued and whether it
16
17   relates to the petitioner. There shall be no review of whether the [noncitizen] is actually
18
     inadmissible or entitled to any relief from removal.” 8 U.S.C. § 1252(e)(5). Respondents
19
     contend that Petitioner has not raised any of the three factual determinations; therefore,
20
21   the Court lacks jurisdiction over the claims in the petition. (ECF No. 4, Opp. at 7-8.)
22
             In Thuraissigiam, the petitioner, a noncitizen in expedited removal proceedings,
23
     filed a habeas petition in federal district court asserting “that 8 U.S.C. § 1252(e)(2)(B)
24
25   authorizes review of the statutory, regulatory, and constitutional claims raised in his
26
27
28

                                                   8
                                                                                  19cv1987-GPC(KSC)
 1   habeas petition.”5 Thuraissigiam v. U.S. Dep’t of Homeland Sec., 917 F.3d 1097, 1102-
 2
     1103 (9th Cir. 2019), cert. granted, 140 S. Ct. 427 (2019). Specifically, the petitioner
 3
     invoked § 1252(e)(2) to request judicial review “of procedural violations” arising from
 4
 5   his interview with an asylum officer and hearing before an immigration judge. Id. These
 6
     procedural violations included the asylum officer’s failure “to elicit all relevant and
 7
     useful information bearing on whether the applicant has a credible fear of persecution or
 8
 9   torture in violation of 8 C.F.R. § 208.30(d) and fail[ure] to consider relevant country
10
     conditions evidence in violation of 8 U.S.C. § 1225(b)(1)(B)(v) and 8 C.F.R. §
11
     208.30(e)(2).” Id. at 1102 (internal quotation marks omitted).
12
13          The petitioner “also alleged that there were communication problems between the
14
     asylum officer, [petitioner], and the translator, in violation of 8 C.F.R. § 208.30(d)(1)-
15
     (2).” Id. (internal quotation marks omitted). He further “alleged that the [immigration
16
17   judge] hearing included the same procedural and substantive flaws,” including the
18
     application of “an incorrect legal standard to [petitioner’s] credible fear application.” Id.
19
     (internal quotation marks omitted). The Ninth Circuit found that § 1252(e)(2) did not
20
21   authorize the federal district court to assert jurisdiction over the habeas petition because
22
23
24
25
     5
26    The Court notes that the claims in this petition are nearly identical to the claims in Thuraissigiam
     except for the petitioners’ factual backgrounds concerning alleged persecution in their respective home
27   countries. (Compare Thurasissigiam v. U.S. Dep’t of Homeland Sec., Case No. 18cv135-AJB(AGS),
     ECF No. 1, Pet. with Mnatsakanyan v. U.S. Dep’t of Homeland Sec., Case No. 19cv1987-GPC(KSC),
28   ECF No. 1, Pet.) Therefore, Thuraissigiam dictates the Court’s ruling in this case.

                                                        9
                                                                                           19cv1987-GPC(KSC)
 1   the petitioner did not challenge any of the three DHS determinations under that section.
 2
     Id. at 1103.
 3
            Like the petitioner’s claims in Thuraissigiam, Petitioner raises the exact same
 4
 5   claims concerning “the process that led to [his] expedited removal order.” (ECF No. 1,
 6
     Pet. at ¶ 67.) For instance, Petitioner alleges “the asylum officer violated his duty to
 7
     conduct the interview in a nonadversarial manner and to elicit all relevant and useful
 8
 9   information bearing on whether the applicant has a credible fear of persecution or
10
     torture”, in violation of 8 C.F.R. § 208.30(d). (Id. at ¶ 68.) Petitioner also claims “the
11
     asylum officer failed to consider relevant country conditions evidence,” in violation of 8
12
13   U.S.C. § 1225(b)(1)(B)(v). (Id. at ¶ 70.) Petitioner further alleges there were
14
     “communication problems during the interviews.” (Id. at ¶ 69.) Petitioner indicates the
15
     “hearing before the immigration judge was also procedurally and substantively flawed for
16
17   many of the same reasons as the asylum officer’s interview and decision.” (Id.at ¶ 75.)
18
     In Petitioner’s view, “[t]he asylum officer and immigration judge also erred by applying
19
     an incorrect legal standard.” (Id. at ¶ 86.) Petitioner maintains that Respondents violated
20
21   his “statutory and regulatory rights by depriving him of a meaningful right to apply for
22
     [immigration relief].” (Id. at ¶ 84.) According to Petitioner, the statutory and regulatory
23
     claims “entitle Petitioner to a fair procedure to apply for [immigration relief],” and the
24
25   “procedural rights guaranteed by these statutes and regulations were violated.” (Id. at ¶
26
     85.)
27
28

                                                  10
                                                                                  19cv1987-GPC(KSC)
 1          As in Thuraissigiam, Petitioner’s claims do not concern the three basic factual
 2
     determinations under § 1252(e)(2) that allows federal habeas review. Petitioner does not
 3
     contest whether he is a noncitizen, whether he was ordered removed under expedited
 4
 5   removal proceedings, or whether he possesses some other lawful immigration status.
 6
     Because Petitioner’s “petition does not challenge any of those determinations, §
 7
     1252(e)(2) does not authorize jurisdiction over the petition.” See Thuraissigiam, 917
 8
 9   F.3d at 1103.
10
                2. Jurisdiction Under the Suspension Clause
11
            Petitioner cites the Suspension Clause as a constitutional basis for this Court’s
12
13   jurisdiction over his habeas petition.6 (ECF No. 1, Pet. at ¶ 1.) Acknowledging the Ninth
14
     Circuit’s recent determination in Thuraissigiam, that the Suspension Clause may apply to
15
     certain noncitizens in expedited removal proceedings in certain circumstances,
16
17   Respondents argue Thuraissigiam does not apply in the instant case. (ECF No. 4, Opp. at
18
     7-8:17-6.) Given the identical claims here as in Thuraissigiam, the Court concludes it
19
     has jurisdiction over Petitioner’s habeas petition under the Suspension Clause.
20
21          The Suspension Clause states, “[t]he Privilege of the Writ of Habeas Corpus shall
22
     not be suspended, unless when in Cases of Rebellion or Invasion the public Safety may
23
24
25   6
       The Court notes that Petitioner merely cites to the Suspension Clause in the petition with no analysis or
26   even reference to the recent Ninth Circuit case, Thuraissigiam, which directly addresses his claims.
     Further, Petitioner did not file a reply in response to Respondents’ argument that the ruling in
27   Thuraissigiam does not apply to Petitioner. Since Respondents raise the applicability of Thuraissigiam
     to this case, the Court considers whether the Suspension Clause provides this Court with jurisdiction
28   over the claims raised in the petition.

                                                         11
                                                                                             19cv1987-GPC(KSC)
 1   require it.” U.S. Const. art. I, § 9, cl. 2. “The Suspension Clause prevents Congress from
 2
     passing a statute that effectively suspends the writ absent rebellion or invasion.”
 3
     Thuraissigiam, 917 F.3d at 1105. “Our nation’s founders viewed the writ [of habeas
 4
 5   corpus] as a ‘vital instrument’ to secure individual liberty.” Id. (quoting Boumediene v.
 6
     Bush, 553 U.S. 723, 743 (2008)).
 7
            The Ninth Circuit outlined the two-step process to determine whether federal
 8
 9   district courts have jurisdiction over habeas petitions under the Suspension Clause filed
10
     by individuals in expedited removal proceedings. Id. at 1112. First, a court must ask
11
     whether the Suspension Clause applies to a petitioner. Id. at 1107. Second, if the
12
13   Suspension Clause applies, a court must consider whether § 1252(e)(2) provides review
14
     that satisfies the Suspension Clause. Id. “At a minimum, the Suspension Clause entitles
15
     the [petitioner] to a meaningful opportunity to demonstrate that he is being held pursuant
16
17   to the erroneous application or interpretation of relevant law.” Id. at 1116 (quoting
18
     Boumediene, 553 U.S. at 779) (internal quotation marks omitted).
19
            After careful review of the statutory provision, review of precedent analyzing the
20
21   Suspension Clause, and review of finality era cases,7 the Ninth Circuit concluded that §
22
     1252(e)(2) unlawfully suspends the writ when an individual in expedited removal
23
24
25   7
      “The finality era refers to an approximately sixty-year period when federal immigration law rendered
26   final . . . the Executive’s decisions to admit, exclude, or deport noncitizens. This period began with the
     passage of the Immigration Act of 1891, . . . and concluded when Congress enacted the Immigration and
27   Nationality Act of 1952, . . . which permitted judicial review of deportation orders through declaratory
     judgment actions in federal district courts.” Thuraissigiam, 917 F.3d at 1109 n. 11 (internal quotation
28   marks omitted).

                                                         12
                                                                                            19cv1987-GPC(KSC)
 1   proceedings seeks to challenge the government’s “failure to follow the required
 2
     procedures and apply the correct legal standards[.]” Id. at 1116. “[B]ecause § 1252(e)(2)
 3
     prevents a court from reviewing claims of procedural error relating to a negative credible
 4
 5   fear determination, it precludes review of the agency’s application of relevant law and
 6
     thus raises serious Suspension Clause questions.” Id. at 1119.
 7
           Notwithstanding § 1252(e)(2)’s explicit limitation of judicial habeas review to
 8
 9   three DHS determinations, an individual in expedited removal proceedings may file a
10
     habeas petition in federal district court challenging the government’s failure “to follow
11
     the required procedures and apply the correct legal standards when evaluating his
12
13   credible fear claim.” Id. at 1116. In other words, a petitioner may claim that he was
14
     denied the right to a “meaningful credible fear procedure to which he is entitled under the
15
     immigration statute, regulations, and Constitution.” Id. The Ninth Circuit expressly
16
17   reserved judgment on “whether the Suspension Clause requires judicial review of DHS’
18
     credible fear determination on the merits.” Id. n. 20.
19
                      i. Step One: Whether the Suspension Clause Applies to Petitioner
20
21         Respondents argue that the Suspension Clause does not apply to Petitioner
22
     because, distinct from the petitioner in Thuraissigiam who was found in the United
23
     States, Petitioner, in this case, is an applicant for admission at the U.S. Port of Entry.
24
25         In Thuraissigiam, the Ninth Circuit found that the Suspension Clause applies to
26
     noncitizens apprehended within the United States. Thuraissigiam, 917 F.3d at 1115. In
27
28

                                                   13
                                                                                   19cv1987-GPC(KSC)
 1   reviewing Supreme Court precedent during the finality era8, the Ninth Circuit determined
 2
     that the petitioner in Thuraissigiam, a noncitizen apprehended within the United States,
 3
     could invoke the Suspension Clause “[b]ecause in the finality era the Court permitted
 4
 5   even arriving noncitizens to invoke habeas review[.]” Id. (emphasis added).
 6
            Unlike Thuraissigiam, where CBP placed the petitioner in expedited removal
 7
     proceedings after apprehending him within the United States, here, CBP placed Petitioner
 8
 9   in expedited removal proceedings after apprehending him at the U.S. Port of Entry in San
10
     Ysidro, California. (ECF No. 1, Pet. at ¶ 4.) Respondents argue that Petitioner’s status
11
     as an arriving noncitizen is a material distinction from the petitioner’s status in
12
13   Thuraissigiam “because, in Garcia de Rincon9, the Ninth Circuit ruled that the
14
     Suspension Clause had not been triggered as to an applicant for admission.” (ECF No. 4,
15
     Opp. at 8-9.) In referencing Garcia de Rincon, Respondents also invoke Li v. Eddy, 259
16
17   F.3d 1132 (9th Cir. 2001), for the proposition that an arriving noncitizen “has no
18
     constitutional due process right to challenge her immigration status or to petition for
19
     entry into the United States[.]” Id. at 1136, vacated on reh’g as moot, 324 F.3d 1109 (9th
20
21   Cir. 2003).
22
            Distinguishing Suspension Clause rights from Fifth Amendment due process
23
     rights, the Ninth Circuit made clear in Thuraissigiam that Garcia de Rincon “addressed
24
25
26
27   8
       The ‘finality era’ refers to the to a period when Congress sought to eliminate judicial review of
     immigration cases by making administrative orders “final.”
28   9
       Garcia de Rincon v. Dep’t of Homeland Sec., 539 F.3d 1133 (9th Cir. 2008).

                                                         14
                                                                                             19cv1987-GPC(KSC)
 1   only whether § 1252(e)(2) suspends the writ when a petitioner lacks due process rights.”
 2
     Thuraissigiam, 917 F.3d at 1113. In Li, the Ninth Circuit addressed the petitioner’s status
 3
     as to her constitutional right to due process, not the Suspension Clause. Li, 259 F.3d at
 4
 5   1132. Because Garcia de Rincon and Li addressed due process claims, not the
 6
     Suspension Clause, they are unavailing as to the question of whether the Suspension
 7
     Clause applies to Petitioner, an arriving noncitizen requesting asylum at a U.S. Port of
 8
 9   Entry. See Thuraissigiam, 917 F.3d at 11113 (“Garcia de Rincon says nothing about
10
     whether [the petitioner] can invoke the Suspension Clause, whether the Clause requires
11
     habeas review of statutory or legal claims, or what the Clause requires for a petitioner . . .
12
13   who is within the United States.”).
14
           Relying on the United States Supreme Court’s finality era cases in addressing the
15
     reach of the Suspension Clause, the Ninth Circuit concluded that the petitioner could
16
17   invoke the Suspension Clause even though he was arrested within the United States
18
     because in the finality era, the Supreme Court allowed even arriving non-citizens to
19
     invoke habeas review. Thuraissigiam, 917 F.3d at 1115; see also Nishimura Ekiu v.
20
21   United States, 142 U.S. 651, 660 (1892) (affirming that a “[noncitizen] immigrant,
22
     prevented from landing by any such officer claiming authority to do so under an act of
23
     congress, and thereby restrained of his liberty, is doubtless entitled to a writ of habeas
24
25   corpus to ascertain whether the restraint is lawful”); Shaughnessy v. United States ex rel.
26
     Mezei, 345 U.S. 206, 212-13 (1953) (establishing that a noncitizen who had not entered
27
     the country “may by habeas corpus test the validity of his exclusion”).
28

                                                   15
                                                                                   19cv1987-GPC(KSC)
 1         Because Petitioner in this case is an arriving noncitizen requesting asylum at a U.S.
 2
     Port of Entry, the Court concludes that the Suspension Clause applies to Petitioner.
 3
                     ii. Step Two: Whether § 1252(e)(2) Unlawfully Suspends the Writ of
 4
                         Habeas Corpus as applied to Petitioner
 5
           Having concluded that the Suspension Clause applies to Petitioner, this Court
 6
 7   considers whether 8 U.S.C. § 1252(e)(2) unlawfully suspends the writ of habeas corpus
 8
     as applied to Petitioner.
 9
           In Thuraissigiam, the petitioner asserted his “expedited removal order violated his
10
11   statutory, regulatory, and constitutional rights” and sought to vacate the removal order, as
12
     well as sought a “new, meaningful opportunity to apply for asylum and other relief from
13
     removal.” Thuraissigiam, 917 F.3d at 1101-02. The petitioner claimed the government
14
15   denied him a “fair procedure,” “appl[ied] an incorrect legal standard[,]” and “fail[ed] to
16
     comply with the applicable statutory and regulatory requirements.” Id. at 1116.
17
           Noting that the Suspension Clause entitles a petitioner to a “meaningful
18
19   opportunity to demonstrate that he is being held pursuant to the erroneous application or
20
     interpretation of relevant law.” id. at 1116, in Thuraissigiam, the Ninth Circuit found that
21
     § 1252(e)(2) violated the Suspension Clause because the habeas provision failed to
22
23   provide the petitioner with a meaningful opportunity for review of an erroneous
24
     application or interpretation of the statute. Id. at 1117. Specifically, the Ninth Circuit
25
     observed that there “are no rigorous adversarial proceedings prior to a negative credible
26
27   fear determination.” Id. at 1118. Any “meager procedural protections” afforded by §
28

                                                   16
                                                                                  19cv1987-GPC(KSC)
 1   1252(e)(2) “are compounded by the fact that § 1252(e)(2) prevents any judicial review of
 2
     whether DHS complied with the procedures . . . or applied the correct legal standards.”
 3
     Id. at 1118. The Ninth Circuit, therefore, concluded that § 1252(e)(2) did not satisfy the
 4
 5   constitutional minimum and violated the Suspension Clause as applied to Thuraissigiam.
 6
     Id. at 1118-19.
 7
           In this case, Petitioner presents the same claims as the petitioner in Thuraissigiam,
 8
 9   arguing that the government failed to follow fair procedure and applied an incorrect legal
10
     standard. In reliance on Thuraissigiam, this Court also concludes that 8 U.S.C. §
11
     1252(e)(2) unlawfully suspends the writ of habeas guaranteed under the Suspension
12
13   Clause as applied to Petitioner.
14
           Because the Suspension Clause applies to Petitioner and § 1252(e)(2) unlawfully
15
     suspends the writ of habeas as applied to Petitioner, this Court has jurisdiction over
16
17   Petitioner’s habeas petition.
18
        B. Judicial Review
19
           In Thuraissigiam, the Ninth Circuit remanded the case to the district court to
20
21   consider petitioner’s legal challenges to the procedures underlying his expedited removal
22
     order. Thuraissigiam, 917 F.3d at 1119. However, the Ninth Circuit did not opine on
23
     “what rights or rights [petitioner] may vindicate via use of the writ.” Id.
24
25         Subsequent district court cases have noted that the Ninth Circuit “did not consider
26
     whether a district court could hear challenges to an expedited removal order other than
27
     the type raised by Thuraissigiam, including challenges to credible fear findings on the
28

                                                  17
                                                                                   19cv1987-GPC(KSC)
 1   merits.” Lopez-Mendoza v. Barr, Case No. CV 19-1448-DSF(AS), 2019 WL 6710861, at
 2
     *4 (C.D. Cal. Sept. 11, 2019), report and recommendation adopted, 2019 WL 6709540
 3
     (C.D. Cal. Oct. 23, 2019); see also Thuraissigiam, 917 F.3d at 1116 n. 20 (stating “[w]e
 4
 5   therefore do not consider here whether the Suspension Clause requires judicial review of
 6
     DHS’ credible fear determination on the merits”); Singh v. U.S. Dep’t of Homeland Sec.,
 7
     Case No. C19-1224-JLR-MAT, 2020 WL 420589, at *9 (W.D. Wash. Jan. 3, 2020),
 8
 9   report and recommendation adopted, 2020 WL 419755 (W.D. Wash. Jan. 24, 2020)
10
     (“Thuraissigiam did not establish that the Suspension Clause requires judicial review of
11
     the merits of a credible fear determination . . . the Court does not have jurisdiction over
12
13   petitioner’s challenge to the merits of AO’s finding that he was not credible and the IJ’s
14
     affirmance of this decision.”); Mehla v. U.S. Dep’t of Homeland Sec., -- F. Supp. 3d --,
15
     2019 WL 6611508, at *6 (S.D. Cal. Dec. 5, 2019) (denying claims challenging the
16
17   officer’s discretionary conclusions); Funes Suazo v. McAleenan, Case No. 19cv1882-
18
     LAB(MSB), 2019 WL 4849188, at *2 (S.D. Cal. Oct. 1, 2019) (indicating Thuraissigiam
19
     “does not appear to provide for judicial review of an immigration judge’s discretionary
20
21   determinations”) (citation omitted).
22
               1. Discretionary Credibility Determination
23
           Respondents argue that notwithstanding Petitioner’s argument that the IJ
24
25   misinterpreted or misapplied asylum law, the IJ denied Petitioner relief because of the
26
     adverse credibility findings which he does not challenge. At the hearing, the IJ stated she
27
     was not convinced that Petitioner’s testimony was truthful. (DAR Disc 2, Track 12 at
28

                                                   18
                                                                                  19cv1987-GPC(KSC)
 1   4:45.) The IJ noted that Petitioner’s asylum claim was inconsistent with the fact that he
 2
     made visa applications to travel to the United States at the same time when Petitioner
 3
     claimed he was being persecuted. (Id.at 4:23).
 4
 5         The IJ noted that Petitioner had applied for U.S. visas on two occasions. (DAR
 6
     Disc 1, Track 1 at 3:45.) The first application was in November 2018, and the second
 7
     was in April 2019. (DAR Disc 2, Track 8 at 0:30, 3:05.) In both applications, Petitioner
 8
 9   sought business and tourism visas. (DAR Disc 2, Track 8 at 0:30, 3:05.) Petitioner’s
10
     troubles with the Prosperous Party began on October 10, 2018, when two people offered
11
     him money to promote the Prosperous Party. (ECF No. 1, Pet. at ¶ 42.) From October
12
13   2018 to April 2019, Petitioner alleged he was subject to threatening phone calls,
14
     unannounced visits from local officials citing his business for no specific reason, and
15
     physical attacks resulting in hospitalization. (Id. at ¶¶ 42-65.) Petitioner did not mention
16
17   these events when he applied for the visas. (DAR Disc 2, Track 8 at 2:25, 4:24.) Based
18
     on these facts, the IJ found Petitioner not credible. (DAR Disc 2, Track 12 at 4:00.)
19
           Petitioner does not challenge the IJ’s finding of no credibility. Moreover, the
20
21   Court has no jurisdiction to consider the IJ’s discretionary credibility determination. See
22
     Mehla, -- F. Supp. 3d --, 2019 WL 6611508, at *6; Funes Suazo, 2019 WL 4849188, at
23
     *2 (S.D. Cal. Oct. 1, 2019). Accordingly, because the IJ found him not credible, the
24
25   remaining challenges to the IJ’s ruling necessarily fail and the Court DENIES the petition
26
     for writ of habeas corpus. Alternatively, even if the IJ found Petitioner credible and the
27
28

                                                  19
                                                                                 19cv1987-GPC(KSC)
 1   Court considered the claims raised in the petition, they are without merit for the
 2
     following independent reasons.
 3
               2. Petitioner’s Habeas Claims
 4
 5                    i.   Asylum Officer Credible Fear Interview
 6
           Petitioner raises numerous claim against the asylum officer’s conduct during the
 7
     interview arguing that the “asylum officer violated his duty ‘to conduct the interview in a
 8
 9   nonadversarial manner’ and ‘to elicit all relevant and useful information bearing on
10
     whether the applicant has a credible fear of persecution or torture[,]” in violation of 8
11
     C.F.R. § 208.30(d). (ECF No. 1, Pet. at ¶ 68.) Petitioner characterizes the asylum
12
13   officer’s questioning as “antagonistic[,]” claiming the asylum officer “appeared intent on
14
     finding problems” with Petitioner’s testimony “[r]ather than trying to understand the
15
     testimony[.]” (Id.) Petitioner also claims there were “communication problems during
16
17   the interviews.” (Id. at ¶ 69.) Petitioner explains that “[t]he translator at the initial CBP
18
     interview did not understand [Petitioner] and initially appears to have mistranslated the
19
     name of the Prosperous Armenia Party.” (Id.) As a result, “[t]he asylum officer relied on
20
21   the mistranslation to question [Petitioner’s] testimony at the second Credible Fear
22
     Interview and accused [Petitioner] of having misstated the name of the party[.]” (Id.)
23
     Petitioner claims the communication issues “affected the interview throughout, in
24
25   violation of the regulations governing the credible fear interview process.” (Id.)
26
     Petitioner alleges the “negative credible fear determination also resulted from a number
27
28

                                                   20
                                                                                   19cv1987-GPC(KSC)
 1   of legal errors.” (Id. at ¶ 70.) Specifically, Petitioner claims “the asylum officer failed to
 2
     consider relevant country conditions evidence, as he was legally required to do.” (Id.)
 3
            Despite the numerous challenges to the asylum officer’s conduct during the
 4
 5   credible fear interview, Petitioner has not met his evidentiary burden by providing any
 6
     evidentiary documents to support his claims and as such, the Court is unable to assess
 7
     Petitioner’s claims. Petitioner does not include a transcript of his interview nor any
 8
 9   relevant documents, such as an inadmissibility report, detailing his interview with the
10
     asylum officer.10 Without a record of what transpired between Petitioner and the asylum
11
     officer, this Court cannot determine whether Petitioner’s claims with respect to his
12
13   interview with the asylum officer amount to procedural violations. Accordingly, his
14
     claims challenging the asylum officer’s credible fear interview is not supported. See
15
     Singh v. McAleenan, Case No. 19cv2154-AB-SHK, 2019 WL 6053007, at *3 (C.D. Cal.
16
17   Nov. 15, 2019) (denying petition because petitioner failed to provide any evidence, such
18
     as a transcript or declaration, to support his claims); see, e.g., Snook v. Wood, 89 F.3d
19
     605, 609 (9th Cir. 1996), as amended on denial of reh'g (Sept. 4, 1996) (“It is the
20
21   petitioner’s burden to prove his custody is in violation of the Constitution, laws or treaties
22
23
24
25
     10
       An asylum officer “shall prepare a written record of a determination” if a noncitizen does not have a
     credible fear of persecution. 8 U.S.C. § 1225(b)(1)(B)(iii)(II). The “record shall include a summary of
26   the material facts as stated by the applicant, such additional facts (if any) relied upon by the officer, and
     the officer’s analysis of why, in the light of such facts, the [noncitizen] has not established a credible
27   fear of persecution.” Id. The IJ provided the case documents to Petitioner at his initial immigration
     hearing on July 15, 2019. (DAR, Disc 1, Track 1 at 1:50.) At this immigration hearing, Petitioner
28   acknowledged prior receipt of his case documents. (Id. at 2:19.)

                                                           21
                                                                                                19cv1987-GPC(KSC)
 1   of the United States.”) (citing Johnson v. Zerbst, 304 U.S. 458 (1938)); McKenzie v.
 2
     McCormick, 27 F.3d 1415, 1418-19 (9th Cir. 1994) (“Petitioner must also convince the
 3
     district court by a preponderance of evidence of the facts underlying the alleged
 4
 5   constitutional error.”) (citations omitted).
 6
                     ii. Hearing before Immigration Judge
 7
           Petitioner first claims the IJ acted as a prosecutor and not a neutral arbiter when
 8
 9   reviewing Petitioner’s adverse credible fear determination because the IJ went outside the
10
     scope of her review and relied on materials or information that were not before the
11
     asylum officer in violation of 8 C.F.R. §§ 208.30(g)(2)(ii) and 1208.30(g)(2)(ii). (ECF
12
13   No. 1, Pet. at ¶¶ 74, 80.) In Petitioner’s view, at least three circumstances constituted
14
     violations of 8 C.F.R. §§ 208.30(g)(2)(ii) and 1208.30(g)(2)(ii): (1) The IJ’s request for
15
     Petitioner’s inadmissibility determination and visa applications on the dates Petitioner
16
17   fled Armenia. (Id. at ¶ 74.) (2) The IJ’s questioning of why Petitioner did not apply for
18
     asylum elsewhere. (Id. at ¶ 78.) (3) The IJ’s questioning of why Petitioner did not
19
     relocate elsewhere in Armenia. (Id. at ¶ 80.)
20
21         8 C.F.R. §§ 208.30(g)(2)(ii) and 1208.30(g)(2)(ii) both provide that the “record of
22
     the negative credible fear determination, including copies of the Form I-863, the asylum
23
     officer’s notes, the summary of the material facts, and other materials upon which the
24
25   determination was based shall be provided to the immigration judge with the negative
26
     determination.” 8 U.S.C. §§ 208.30(g)(2)(ii) and 1208.30(g)(2)(ii). The regulations do
27
     not limit what the IJ may consider in reviewing the asylum officer’s adverse credible fear
28

                                                    22
                                                                                  19cv1987-GPC(KSC)
 1   determination. In other words, 8 U.S.C. §§ 208.30(g)(2)(ii) and 1208.30(g)(2)(ii) create a
 2
     floor, not a ceiling, of what materials the IJ may review in evaluating Petitioner’s appeal.
 3
     In fact, the IJ “may receive into evidence any oral or written statement which is material
 4
 5   and relevant to any issue in the review.” 8 C.F.R. § 1003.42(c); Hernandez-Silvas v.
 6
     Attorney Gen. of United States, 767 F. App’x 322, 326 (3d Cir. 2019) (noting the
 7
     Immigration Court Practice Manual instructs that additional evidence may be introduced
 8
 9   at the IJ’s discretion). Furthermore, the regulations provide that the “immigration judge
10
     shall make a de novo determination as to whether there is a significant possibility, taking
11
     into account the credibility of the statements made by the [noncitizen] in support of the
12
13   [noncitizen’s] claim and such other facts as are known to the immigration judge, that the
14
     alien could establish eligibility for asylum[.]” 8 C.F.R. § 1003.42(d)(1) (emphasis
15
     added). Thus, Petitioner’s argument to the contrary is without merit.
16
17         Next, Petitioner challenges the IJ’s decision to hold a hearing without the presence
18
     of retained counsel “based on the [immigration judge’s] erroneous belief that the negative
19
     credibility finding had been issued weeks earlier.” (ECF No. 1, Pet. at ¶ 74.)
20
21   While an individual in expedited removal proceedings “may consult with a person or
22
     persons of the [individual’s] choosing prior to the review”, 8 C.F.R. § 1003.42(c), the
23
     individual does not have a right to counsel at an immigration hearing. See 8 C.F.R. §
24
25   287.3(c) (“Except in the case of [a noncitizen] subject to the expedited removal
26
     provisions of section 235(b)(1)(A) of the Act, [a noncitizen] arrested without warrant and
27
     placed in formal proceedings under section 238 or 240 of the Act will be advised of the
28

                                                  23
                                                                                 19cv1987-GPC(KSC)
 1   reasons for his or her arrest and the right to be represented at no expense to the
 2
     Government.”) (emphasis added); United States v. Barajas-Alvarado, 655 F.3d 1077,
 3
     1088 (9th Cir. 2011) (“Because non-admitted aliens are entitled only to whatever process
 4
 5   Congress provides . . . Barajas-Alvarado’s lack of representation in the removal
 6
     proceeding did not constitute a procedural error at all[.]”) (citation omitted); United
 7
     States v. Grande, 623 F. App’x 858, 860 (9th Cir. 2015) (“non-citizen’s lack of
 8
 9   representation in the removal proceeding did not constitute a procedural error at all, let
10
     alone a due process violation”). Instructed to conclude Petitioner’s review no “later than
11
     7 days after the date the supervisory asylum officer has approved the asylum officer's
12
13   negative credible fear determination[,]” 8 C.F.R. § 1003.42(e), the IJ correctly informed
14
     Petitioner that he had “the right to consult a lawyer [but] not . . . the right to be
15
     represented by a lawyer.” (DAR Disc 1, Track 5 at 4:40.) Consequently, Petitioner’s
16
17   “claim that he was denied his right to counsel, is meritless on its face.” Barajas-
18
     Alvarado, 655 F.3d at 1088.
19
           Additionally, Petitioner alleges that the “immigration judge, like the asylum
20
21   officer, failed to take account of the widely known country conditions evidence that
22
     corroborated Petitioner’s testimony.” (ECF No. 1, Pet. at ¶ 75.) Petitioner further claims
23
     the IJ’s failure to consider Petitioner’s testimony regarding “translation problems during
24
25   the initial border interview . . . clearly demonstrate that [the IJ] was inclined to doubt
26
27
28

                                                    24
                                                                                     19cv1987-GPC(KSC)
 1   [Petitioner’s] testimony and affirm the asylum officer’s denial.”11 (Id.) Petitioner also
 2
     suggests the immigration judge was biased and predisposed to denying his asylum claim.
 3
     (Id. at ¶ 79.) Petitioner maintains: “[u]nder the correct standard—which requires only
 4
 5   that an applicant show a significant possibility there is a 10% chance of establishing
 6
     eligibility for asylum, or a significant possibility of establishing eligibility for
 7
     withholding of removal or CAT—[Petitioner] should have prevailed.” (Id. at ¶ 81.)
 8
 9          Under the statute, an asylum officer makes the initial determination whether
10
     Petitioner has a credible fear of persecution. When Petitioner seeks de novo review with
11
     an IJ, the IJ determines “whether there is a significant possibility, taking into account the
12
13   credibility of the statements made by the [noncitizen] in support of the [noncitizen’s]
14
     claim and such other facts as are known to the immigration judge, that the [noncitizen]
15
     could establish eligibility for asylum[.]” 8 C.F.R. § 1003.42(d)(1); see also 8 U.S.C. §
16
17   1225(b)(1)(B)(v).
18
            Thuraissigiam, however, limits a district court’s judicial review to procedural
19
     violations, not an IJ’s discretionary determinations. Thuraissigiam, 917 F.3d at 1118 n.
20
21   20 (“We therefore do not consider here whether the Suspension Clause requires judicial
22
     review of DHS’ credible fear determination on the merits.”). Indeed, challenges seeking
23
     judicial review of “the immigration judge’s factual determinations and calling upon this
24
25
26
     11
       In assessing Petitioner’s credibility, “[t]he IJ may not rely on an asylum officer’s subjective
27   conclusions about a petitioner’s demeanor or veracity at an earlier interview.” Lizi Qiu v. Barr, 944
     F.3d 837, 843 (9th Cir. 2019). Here, however, the IJ premised her finding of no credibility on
28   Petitioner’s prior visa applications. (DAR Disc 2, Track 12 at 4:00.)

                                                         25
                                                                                            19cv1987-GPC(KSC)
 1   Court to reweigh the evidence” are not reviewable under Thuraissigiam. See Lopez-
 2
     Mendoza, 2019 WL 6710861, at *4; Singh, 2020 WL 420589, at *9 (“the Court does not
 3
     have jurisdiction over petitioner’s challenge to the merits of AO’s finding that he was not
 4
 5   credible and the IJ’s affirmance of this decision.”); Funes Suazo, 2019 WL 4849188, at
 6
     *2 (no judicial review of an immigration judge’s discretionary determinations). This
 7
     Court “is barred from reweighing the evidence in a credible fear determination.” See
 8
 9   Paz-Zamora v. Archambeault, Case No. 18cv2187-GPC(KSC), 2018 WL 5785287, at *3
10
     (S.D. Cal. Nov. 5, 2018) (citing 8 U.S.C. § 1252(a)(2)(A)(iii)). Therefore, Petitioner’s
11
     arguments are without merit as they seek to challenge the IJ’s discretionary factual
12
13   determinations.
14
           Finally, Petitioner claims “[t]he immigration judge erroneously affirmed the
15
     negative credibility determination finding that [Petitioner] had not been targeted and
16
17   harmed on account of his political opinion, but rather because his persecutors had ‘certain
18
     designs on [his] business.’” (ECF No. 1, Pet. at ¶ 79). Petitioner also asserts that “the
19
     immigration judge conveniently ignored [Petitioner’s] testimony that he had expressly
20
21   rejected the offer to help the Prosperous Armenia Party’s request to engage in fraudulent
22
     election practices because he was against such practices because he believed that people
23
     should not be pressured or forced to vote for any particular party[.]” (Id.) Petitioner
24
25   claims he “was clearly expressing a political opinion.” (Id.)
26
           Again, Petitioner is seeking for the Court to improperly reweigh the evidence
27
     before the IJ. See Paz-Zamora, 2018 WL 5785287, at *3. After hearing the testimony of
28

                                                  26
                                                                                 19cv1987-GPC(KSC)
 1   Petitioner, including his testimony that he believed he was targeted because he was
 2
     against political corruption, and the record before her, the IJ concluded that Petitioner
 3
     was “targeted because of who he was in the community and the influence that . . . [he]
 4
 5   had with the people around [him,]” not because he had “any particular political opinion.”
 6
     (DAR Disc 2, Track 11 at 3:35.) Petitioner asks the Court to review the facts presented
 7
     before the IJ and to arrive at a different conclusion. That is not permitted under the law.
 8
 9         Here, the IJ provided Petitioner a meaningful opportunity by allowing “lengthy and
10
     detailed testimony” about his fear of persecution, (ECF No. 1, Pet. at ¶ 78). In the end,
11
     the IJ nonetheless affirmed the asylum officer’s adverse credible fear determination,
12
13   finding Petitioner was both not credible and not persecuted due to his political opinion.
14
           Petitioner does not claim the IJ applied an incorrect legal standard or failed to
15
     comply with the applicable statutory and regulatory requirements, but in essence,
16
17   disagrees with the IJ’s factual determinations. Petitioner argues the facts under the
18
     “correct standard” warranted a different result. In so doing, Petitioner asks this Court to
19
     do precisely what it does not have jurisdiction to do: reweigh the IJ’s discretionary
20
21   determinations. Petitioner “cannot create jurisdiction by alleging nothing more than a
22
     challenge to the [IJ’s] discretionary and fact-finding exercises cloaked as a question of
23
     law.” See Rais v. Holder, 768 F.3d 453, 462 n. 17 (6th Cir. 2014) (citation omitted).
24
25                  iii. Due Process Claims
26
           Petitioner also argues his due process rights were violated by the asylum office and
27
     IJ because he was not provided a meaningful opportunity to establish his claims, the
28

                                                  27
                                                                                  19cv1987-GPC(KSC)
 1   asylum officer and IJ failed to comply with the applicable statutory and regulatory
 2
     requirements and failed to provide him with a reasoned explanation for their decisions.
 3
     (ECF No. 1, Pet. at ¶ 91.) Petitioner claims that “[u]nder constitutionally adequate
 4
 5   procedures, [he] would have prevailed on his claims.” (Id.)
 6
           Section 1252(e) narrows the circumstances in which federal courts may review
 7
     habeas petitions by noncitizens in expedited removal proceedings. While Thuraissigiam
 8
 9   permits federal courts to assert jurisdiction over habeas petitions alleging procedural
10
     violations in expedited removal proceedings, it does not authorize federal courts to assert
11
     jurisdiction over habeas petitions alleging due process violations in expedited removal
12
13   proceedings. In fact, the Ninth Circuit in Thuraissigiam distinguished procedural claims
14
     from due process claims. See Thuraissigiam, 917 F.3d at 1113. Because Thuraissigiam
15
     did not expand habeas review to include due process violations and § 1252(e)(2) permits
16
17   only limited review of expedited removal orders in a habeas petition, which Petitioner
18
     does not raise in this case, the Court lacks jurisdiction over any due process claims. See 8
19
     U.S.C. § 1252(e)(2); Pena, 815 F.3d at 456 (“§ 1252(a)(2)(A) strictly circumscribes the
20
21   scope of review of expedited removal orders to the grounds enumerated in § 1252(e)”).
22
                                             Conclusion
23
           Based on the reasoning above, the Court DENIES the petition for writ of habeas
24
     corpus. The Clerk of Court shall close the case.
25
           IT IS SO ORDERED.
26
     Dated: March 16, 2020
27
28

                                                  28
                                                                                 19cv1987-GPC(KSC)
